Exhibit 10.2

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

FIRST AMENDMENT TO

TRIBUNE MEDIA SERVICES

LICENSED DATA AGREEMENT

This First Amendment (“First Amendment“) is made and entered into as of June 1,
2009 (the “First Amendment Effective Date”), by and between TiVo Inc. (“TiVo“),
and Tribune Media Services, Inc. (“TMS“), and amends The Tribune Media Services
Licensed Data Agreement dated May 14, 2007 (the “Agreement“). Each capitalized
term used and not defined in this First Amendment shall have the meaning set
forth in the Agreement.

In consideration of the mutual promises set forth below and in Agreement, and
intending to be legally bound, the parties agree as follows:

 

  1. Exhibit A, [*]. Services will include those received prior to this First
Amendment and add all [*] information.

 

  2. Exhibit A, [*]. Services will include those products received prior to this
First Amendment. Additional TV Schedules and Channel Lineups are priced as
specified in the Agreement.

 

  3. [*].

 

  4. Termination. After the Initial Term, either party may, by providing written
notice to the other one year in advance, terminate that portion of this First
Amendment concerning [*].

 

  5. Right of Proposal. TiVo will reasonably provide TMS the [*].

 

  6. No Other Modifications. Except as provided in this First Amendment, the
Agreement (as amended) shall remain unchanged and in full force and effect.

 

  7. Entire Agreement. The terms and conditions of this First Amendment
constitute the entire agreement between the parties with respect to the subject
matter of this First Amendment and supersede any previous and contemporaneous
agreements and understandings, whether oral or written, between the parties
hereto with respect to the subject matter hereof.

 

 

 

 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

  8. Counterparts. This First Amendment may be executed in one or more
counterparts, including facsimiles, each of which will be deemed to be a
duplicate original, but all of which, taken together, will be deemed to
constitute a single instrument.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment by
their respective duly authorized officers.

 

TRIBUNE MEDIA SERVICES, INC.     TIVO INC. By:   /s/ James D. (Jay) Fehnel    
By:   /s/ Joshua Danovitz Name:   James D. (Jay) Fehnel     Name:   Joshua
Danovitz Title:   VP, Entertainment Products     Title:   VP, GM International  
Tribune Media Services, Inc.      

 

2